                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF NEW YORK


    KELLY ZUBERT,

                                      Plaintiff,                   DECISION AND ORDER
                            -vs-
                                                                      17-CV-6791-CJS
    NANCY A. BERRYHILL, 1

                                      Defendant.


                                        APPEARANCES

For Plaintiff:                                      Timothy Hiller, Esq.
                                                    Kenneth R. Hiller, Esq.
                                                    Law Offices of Kenneth Hiller
                                                    6000 N. Bailey Ave., Suite 1A
                                                    Amherst, NY 14226
                                                    (716) 564-3288

For Defendant:                                      Francis D. Tankard, Esq.
                                                    Joletta Marie Friesen, Esq.
                                                    Office of the General Counsel
                                                    Social Security Administration
                                                    601 E. 12th St., Room 965
                                                    Kansas City, MO 64106

                                                    Heetano Shamsoondar, Esq.
                                                    Office of General Counsel

1 “On January 23, 2017, Nancy A. Berryhill became the Acting Commissioner of Social
Security. On March 6, 2018, the Government Accountability Office stated that, as of
November 17, 2017, Ms. Berryhill’s status violated the Federal Vacancies Reform Act, which
limits the time a position can be filled by an acting official and ‘[t]herefore Ms. Berryhill was
not authorized to continue serving using the title of Acting Commissioner...’ Violation of the
Time Limit Imposed by the Federal Vacancies Reform Act of 1988 Commissioner, Social
Security Administration. Government Accountability Office. March 6, 2018. However, Ms.
Berryhill continues to functionally lead the Social Security Administration from her position of
record as Deputy Commissioner of Operations. Pursuant to Federal Rule of Civil Procedure
25(d), Nancy A. Berryhill is substituted for Carolyn W. Colvin, Acting Commissioner of Social
Security, as the defendant in this suit.” Antal v. Berryhill, No. CV 3:17-2097, 2018 WL
4030694, at *1 (M.D. Pa. Aug. 23, 2018)
                                                         26 Federal Plaza, Room 3904
                                                         New York, NY 10278
                                                         (212) 264-2426

                                                         Kathryn L. Smith, A.U.S.A.
                                                         United States Attorney’s Office
                                                         100 State Street, Fifth Floor
                                                         Rochester, NY 14614
                                                         (585) 263-6760

                                            INTRODUCTION
         This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner” or “Defendant”), which

denied the application of Kelly Zubert (“Plaintiff”) for disability benefits. Now before the Court

is Plaintiff’s motion for judgment on the pleadings, filed on June 8, 2018, ECF No. 7, and the

Commissioner’s cross-motion for judgment on the pleadings filed on August 3, 2018, ECF No.

11. The Court denies Plaintiff’s motion to reverse and remand the Commissioner’s decision

pursuant to the fourth sentence of 42 U.S.C. § 405(g) and grants the Commissioner’s motion

to affirm.

                                             BACKGROUND
         Plaintiff filed her application on July 26, 2013, for Title II disability insurance benefits

alleging a disability beginning July 25, 2013, subsequently amended to April 23, 2012. R. 40.

         The Commissioner denied her claim initially on May 21, 2014, and at her request,

Plaintiff appeared before an Administrative Law Judge (“ALJ”) in Rochester, New York, on July

15, 2016. Attorneys Thomas J. Giodano, Jr., Esq., and Attorney Lamitty 2 represented Plaintiff.

R. 40.




        2 Neither the transcript of the hearing, nor the ALJ’s decision identify the first name of Attorney

Lamitty. Additionally, his name is spelled Lamitty in the transcript, and Lamitie in the ALJ’s decision. R.
40, 60.

                                                    2
       The ALJ issued a 14-page decision dated August 10, 2016, finding that Plaintiff was

capable of medium work and was, therefore, not disabled. R. 40–53. The Appeals Council

denied Plaintiff's appeal on September 18, 2017, making the ALJ’s decision the final decision

of the Commissioner. R. 1. Plaintiff filed suit on November 16, 2017, ECF No. 1, and the Court

heard oral argument on April 3, 2019.

                                   STANDARD OF REVIEW
       Title 42 U.S.C. § 405(g) grants jurisdiction to district courts to hear claims based on

the denial of Social Security benefits. Section 405(g) provides that the District Court “shall

have the power to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g) (2007). The section directs that

when considering such a claim, the Court must accept the findings of fact made by the

Commissioner, provided that such findings are supported by substantial evidence in the

record. Substantial evidence is defined as “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB,

305 U.S. 197, 229 (1938)); see also Metro. Stevedore Co. v. Rambo, 521 U.S. 121, 149

(1997).

       When determining whether substantial evidence supports the Commissioner’s

findings, the Court’s task is “‘to examine the entire record, including contradictory evidence

and evidence from which conflicting inferences can be drawn.’” Brown v. Apfel, 174 F.3d 59,

62 (2d Cir. 1999) (quoting Mongeur v. Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983) (per

curium)). Section 405(g) limits the scope of the Court’s review to two inquiries: determining

whether the Commissioner’s findings are supported by substantial evidence in the record,


                                              3
and whether the Commissioner’s conclusions are based upon an erroneous legal standard.

Green-Younger v. Barnhart, 335 F.3d 99, 105–06 (2d Cir. 2003); see also Mongeur, 722 F.2d

at 1038 (finding a reviewing court does not try a benefits case de novo ).

       Under Federal Rule of Civil Procedure 12(c), the Court may grant judgment on the

pleadings where the material facts are undisputed and where judgment on the merits is

possible merely by considering the contents of the pleadings. Sellers v. M.C. Floor Crafters,

Inc., 842 F.2d 639, 642 (2d Cir. 1988). The certified copy of the transcript of the record,

including the evidence upon which the ALJ relied, is part of the pleadings. 42 U.S.C. § 405(g).

                                         DISCUSSION
Medical Evidence
       In her first assignment of error, Plaintiff contends that the ALJ did not properly apply

the treating physician rule and erroneously discounted the opinion of Marc Lavender, M.D.,

her treating physician, concerning his diagnosis of fibromyalgia. Further, she contends the ALJ

erred by failing to explain how he concluded Plaintiff has the residual functional capacity to

perform medium work. The Commissioner maintains the ALJ properly weighed the medical

evidence and that substantial evidence supports her decision.

       Jeanne C. Beddoe, M.D., examined Plaintiff on February 5, 2013, and diagnosed

fibromyalgia, chronic back pain, IT band syndrome, and muscle spasm. R. 324. Dr. Beddoe

noted that Plaintiff’s chronic pain and fibromyalgia improved on Cymbalta, refilled her

Oxycodone prescription, and recommend stretching for the IT band syndrome. R. 324.

       Mark Lavender, M.D. (“Dr. Lavender”) saw Plaintiff for worsening fibromyalgia pain on

November 6, 2014. R. 1001. A trigger examination showed only two out of a possible eighteen

trigger points, or tender points as the Social Security Administration refers to them. R. 1002.




                                              4
Social Security Policy Interpretation Ruling 12-2p on the evaluation of fibromyalgia provides

the following guidance:

       A. The 1990 ACR 3 Criteria for the Classification of Fibromyalgia. Based on these
       criteria, we may find that a person has an MDI of FM if he or she has all three
       of the following:

       1. A history of widespread pain—that is, pain in all quadrants of the body (the
       right and left sides of the body, both above and below the waist) and axial
       skeletal pain (the cervical spine, anterior chest, thoracic spine, or low back)—
       that has persisted (or that persisted) for at least 3 months. The pain may
       fluctuate in intensity and may not always be present.

       2. At least 11 positive tender points on physical examination (see diagram
       below). The positive tender points must be found bilaterally (on the left and right
       sides of the body) and both above and below the waist.

       a. The 18 tender point sites are located on each side of the body at the:

          Occiput (base of the skull);

          Low cervical spine (back and side of the neck); Trapezius muscle (shoulder);

         Supraspinatus muscle (near the shoulder blade); Second rib (top of the rib
       cage near the sternum or breast bone);

          Lateral epicondyle (outer aspect of the elbow);

          Gluteal (top of the buttock);

          Greater trochanter (below the hip); and

          Inner aspect of the knee.

Dr. Lavender’s follow-up examination on November 24, 2014, when Plaintiff visited so that

he could fill out disability paperwork, showed again that only two of a possible eighteen

trigger or tender points were present. R. 1000 (“occipital – Positive bilaterally…medial

aspect of knee – positive bilaterally”). Dr. Lavender concluded that since “the pain of




         3 ACR is a reference to the 1990 American College of Rheumatology (ACR) Criteria for the

Classification of Fibromyalgia, on which the Social Security Administration based its guidance. SSR 12-
2p, II.

                                                  5
fibromyalgia is completely subjective, and thus extraordinarily difficult to measure or

quantify in a reliable fashion on physical examination or through testing,” he relied on “her

description of her pain” and “the way in which it limits her ability to engage in day-to-day

activities whether it be household chores, or employment proper.” R. 1000.




Figure 1 Tender Point diagram from SSR 12-2p.

        Subsequently, in a medical source statement dated April 27, 2016, R. 997-98, Dr.

Lavender indicated that Plaintiff, due to fibromyalgia, mild lumbar and cervical degenerative

disc disease, which caused chronic pain, was only able to sit two to four hours in an eight-

hour workday, stand or walk for two hours, needed to alternate between sitting and standing

every twenty minutes, could only occasionally lift less than ten pounds, and rarely 10 pounds,

and never twenty pounds or more, and only occasionally push or pull using her upper or lower

extremities. R. 997. Dr. Lavender further marked on the check-off form that Plaintiff would


                                                6
frequently lose focus and concentration due to pain, would need unscheduled and walking

breaks every thirty minutes for five minutes, and would likely be absent from work due to her

impairments or treatment for four days or more per month. R. 998. To this report, Dr. Lavender

attached notes from office visits on November 24, 2014, and November 6, 2014,

approximately a year and a half before he completed the medical source statement. R. 999–

1008.

        In assessing Dr. Lavender’s medical opinions, the ALJ wrote that she gave “very little

weight” to his opinions, “because they are inconsistent with the balance of the overall

evidence, including the claimant’s good response to conservative treatment.…” R. 50. The ALJ

commented on the less than informative “checks” in boxes on the statement, and the doctor’s

restrictive findings concerning Plaintiff’s residual functional capacity; she concluded that

“these opinions significantly contradict the well-supported opinions of examining physician Dr.

Wolf.” R. 50. The ALJ also noted the contradiction between Dr. Lavender’s conclusion that

Plaintiff’s pain would interfere with her focus and concentration and she would need frequent

breaks, and “the well-supported opinions of psychologists Dr. Lin and Dr. Shapiro….” R. 50.

She further observed in her decision that Dr. Lavender noted “that objective testing was

generally unremarkable” and, further, “his opinions are at least partially based on the self-

reporting of the claimant….” R. 50.

        Progress notes from Sudipt S. Deshmukh, M.D., and dated December 17, 2015, at

Rochester General Hospital, show that Plaintiff had spinal stenosis of the cervical region,

chronic low back pain, and a positive drug screening test. R. 1031. Dr. Deshmukh referred

her to physical medicine rehabilitation.

        On January 16, 2016, Plaintiff was seen at the emergency room at Unity Hospital for

mid-lower back pain. R. 888. A physical examination confirmed vertebral point tenderness at

                                              7
T 12, and a thoracic spine x-ray showed: “Normal alignment, normal disc spaces, no

fractures.” R. 890. A venous duplex sonogram of Plaintiff’s bilateral lower extremity was

negative for deep vein thrombosis. R. 890. The hospital discharged Plaintiff on January 3,

2016, with instructions not to lift anything over ten pounds, to use heat, a topical analgesic

rub, and Oxycodone if needed for pain. R. 891.

       Plaintiff saw Ben Laplante, D.O., (“Dr. Laplante”) at the Unity Spine Center on February

8, 2016, for neck pain. R. 983. She reported a duration of six years, with a severity level of

nine out of ten. R. 985. She further reported prior physical therapy treatments in 2006 and

2013 for two sessions, and that she was not deemed a surgical candidate by Dr. Maxwell. R.

983. Upon physical examination, Dr. Laplante noted no abnormalities or posterior tenderness

of her spine, and that she had an active painful range of motion over her cervical spine. R.

985. He prescribed analgesics, physical therapy, and recommended a magnetic resonance

image if she continued to be in pain, after which he stated he would “likely continue to

maximize conservative care to include acupuncture vs chiropractic.” R. 986. Plaintiff received

the same advice on April 13, 2016. R. 980–82.

       On April 14, 2016, Plaintiff saw Clifford W. Meyers, M.D., at Unity Rehab and Neurology.

R. 960. Dr. Meyers wrote the following in his report to Dr. Deshmukh:

       I evaluated your patient Kelly Zubert today.

       Kelly Zubert is a 45 year old woman with a history of chronic low back pain,
       polysubstance abuse (previously on cocaine. off x 2 years), depression/anxiety,
       insomnia and fibromyalgia. I suspected that these were chronic migraine (she
       meets all IHS criteria for this diagnosis based on symptoms and time), most
       likely with chronification in the setting of multiple precipitating causes including
       somatic pain, depression/anxiety, insomnia and medication overuse.…

       I am going to trial botox. I do however think that the most potential for
       improvement of her pain conditions is going to come from work on lifestyle
       issues-depression, insomnia, neck pain. In addition, do have to wonder about
       the possibility of pain disorder as a driver for her multiple complaints. Drug-

                                                8
       seeking is possible—she is again cocaine positive on a recent (yesterday) study.

R. 961–62. Keith Schroeder, M.D., reported that a magnetic resonance imaging of her

cervical spine on April 17, 2016, revealed the following: “Degenerative spine disease most

significant the right at C6-7. Comparison to previous study done one half years ago, the

findings are not appreciably changed. If further imaging changes patient’s management, a

myelogram and post myelogram CT scan may be helpful.” R. 994.

Plaintiff’s Assignments of Error
       Plaintiff, in her memorandum of law and reply, argues that the ALJ erred by failing to

give a good explanation as to why Dr. Lavender’s assessment was not given greater weight as

required by the treating physician rule. Further, she contends the ALJ discounted Dr.

Lavender’s assessment because of the nature of fibromyalgia and the difficulty of obtaining

objective evidence to support a diagnosis.

       Second, Plaintiff challenges the ALJ’s explanation that Plaintiff had the residual

functional capacity to perform medium work with non-exertional limitations. The

Commissioner’s regulations define medium work as involving lifting no more than fifty pounds

at a time with frequent lifting or carrying of objects weighing up to twenty-five pounds and

includes the ability to perform the exertional requirements of light and sedentary work. 20

C.F.R. § 404.1567(c). Plaintiff asserts that the ALJ failed to assess Plaintiff’s capacity to

perform relevant functions despite contradictory evidence in the record and that other

inadequacies in her analysis frustrate meaningful review, citing Cichocki v. Astrue, 729 F.3d

172, 177–78 (2d Cir. 2013).

Analysis
       The Court determines that the ALJ adequately explained why she discounted Dr.

Lavender’s medical assessment of Plaintiff’s abilities. She pointed out that fibromyalgia is



                                              9
difficult to assess objectively. The doctor’s medical source statement does not indicate the

severity of her symptoms and his medical treatment eighteen months earlier also gave no

indication of the severity of her fibromyalgia. See Rivers v. Astrue, 280 F. App’x 20, 22 (2d Cir.

2008) (“mere diagnosis of fibromyalgia without a finding as to the severity of symptoms and

limitations does not mandate a finding of disability”). Just as importantly, Dr. Lavender relied

almost exclusively on Plaintiff’s subjective assessment of her abilities as the basis for his

medical source statement and the data he relied on was almost eighteen months old and

showed, inter alia, that she was able to clean her house daily and was “getting out of [her]

house to take her son places.” R. 1001. The other medical evidence in the Record supports

the ALJ’s conclusion that her physical ailments were not disabling.

       Plaintiff also objects to the ALJ’s reliance on the conservative treatment of Plaintiff’s

symptoms, arguing that fibromyalgia has no less conservative treatment options. The Court

notes that even Dr. Lavender found only two trigger or tender points, and Dr. Wolf found none,

thus supporting her conclusion that fibromyalgia was not disabling. Plaintiff also complained

of neck and back pain, and there she received only conservative treatment, supporting the

ALJ’s conclusion that those symptoms, also, were not disabling. 4

       Turning to the ALJ’s residual functional capacity determination, in Cichocki, 729 F.3d

at 178, the Second Circuit found that the Commissioner had not included “an explicit function-

by-function analysis of all possible limitations, but did address all relevant limitations,” and as




       4    The Commissioner notes Plaintiff’s fear of needles as the reason why she turned down
injections to address her pain, but also notes that she had several tattoos, which does not support
Plaintiff’s contention that only fear of needles kept her from trying more aggressive pain management.
R. 48 (“not fully compliant with recommendations for injections due to a reported fear of needles”);
311 (“she is very phobic of needles anywhere except in a vein, so canceled…appointment” for “steroid
injection for her greater trochanteric bursitis”); 922 (“On inspection patient is a normal size female
with multiple tattoos.”)

                                                 10
a result, found that remand was not required. Plaintiff points out that the only specific

evidence that could possibly support the ALJ’s conclusion that Plaintiff could perform medium

work was Dr. Wolf’s opinion, finding she had no physical limitations at all. R. 404. In his

consultative examination conducted on Mary 2, 2014, Aharon Wolf, M.D., diagnosed Plaintiff

with fibromyalgia, chronic neck pain, and chronic back pain, but found no limitations. His

musculoskeletal examination found full range of motion in Plaintiff’s cervical spine, thoracic

spine, eighty degrees of flexion in her lumbar spine, and full range of motion in her shoulders,

elbows, forearms, wrists, hips, knees, and ankles. R. 403. Because the ALJ appropriately

applied the treating physician rule to Dr. Lavender’s assessment, she was free to evaluate the

medical evidence and reject the strict constraints Dr. Lavender denoted in his check box

medical statement form. After reviewing the Record, the Court finds that the ALJ’s RFC is

supported by substantial evidence.

                                         CONCLUSION
       For the foregoing reasons, the Court denies Plaintiff’s motion, ECF No. 7, to reverse

the Commissioner’s determination and grants the Commissioner’s motion, ECF No. 11, to

affirm the ALJ’s determination that Plaintiff was not disabled.

DATED:        May 24, 2019
              Rochester, New York

                                                   /s/ Charles J. Siragusa
                                                   CHARLES J. SIRAGUSA
                                                   United States District Judge




                                              11
